Exhibit 10.22

C:\Users\p26153\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\J16E3HLV\HaynesLogo186jpg.jpg
[hayn20170930ex10228ce0f001.jpg]

RESTRICTED STOCK
AWARD AGREEMENT

 

This Restricted Stock Award Agreement is entered into by and between Haynes
International, Inc., a Delaware corporation ("Company"), and [Director], a
member of the Company's Board of Directors ("Grantee"), effective as of [Date of
Grant], ("Effective Date").

Background

The Company wishes to provide incentives to recognize and reward the Grantee,
whose performance, contributions and skills will be critical to the Company's
success, by aligning his/her interests more closely with those of the Company's
stockholders.  For this purpose, the Compensation Committee of the Company's
Board of Directors ("Committee") has granted the Grantee restricted shares of
unregistered common stock of Company, subject to the terms and conditions
provided in this Restricted Stock Award Agreement ("Agreement") and the Haynes
International, Inc. 2016 Incentive Compensation Plan (the "Plan").  All terms
not herein defined shall have the meaning set forth in the Plan.  In the event
of any conflict between the provisions of the Plan and the provisions of this
Agreement, the term, conditions and provisions of the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

In consideration of the premises, the Company and the Grantee agree as follows:

Agreement

1. Grant.  The Company hereby grants the Grantee [Number of Shares] whole shares
of unregistered common stock of the Company, which shares ("Restricted Shares")
shall be subject to the terms, conditions and restrictions specified in this
Agreement and the Plan.  The Committee has determined that (disregarding
restrictions imposed by this Agreement and the Plan that lapse upon the
Grantee's interest becoming vested) the Restricted Shares have a per-share fair
market value ("Value") of [$FMV].

2. Closing.  The transfer of the Restricted Shares ("Closing") shall occur
simultaneously with the execution of this Agreement.  Concurrently with the
execution of this Agreement, (i) the Company shall deliver to the Grantee a
certificate, registered in the Grantee's name, representing the Restricted
Shares, and (ii) the Grantee shall deliver to the Company a duly executed stock
power, endorsed in blank, relating to the Restricted Shares.

3. Custody.  The Grantee understands that, although the certificates
representing the Restricted Shares shall be registered in the Grantee's name,
all such certificates (other than for Restricted Shares that have vested) shall
be deposited, together with the stock power executed by the Grantee, in proper
form for transfer, with the Company.  The Company is hereby authorized to
effectuate the transfer into its name of all certificates representing the
Restricted Shares that are forfeited to the Company pursuant to Section 6 of
this Agreement.  Following the vesting of all



--------------------------------------------------------------------------------

 

Exhibit 10.22

Restricted Shares subject to this Agreement, or earlier, if requested by the
Grantee, the Company shall issue an appropriate certificate for those Restricted
Shares that have become vested.

4. Nontransferability of Restricted Shares.  Until such time as the Restricted
Shares become vested, the Grantee shall not have any right to sell, assign,
transfer, pledge, hypothecate, or otherwise dispose of the Restricted
Shares.  The Grantee represents and warrants to the Company that he/she shall
not sell, assign, transfer, pledge, hypothecate, or otherwise dispose of the
Restricted Shares in violation of applicable securities laws, the Plan or the
provisions of this Agreement.

5. Vesting.  The Grantee's interest in the Restricted Shares shall vest and
become nonforfeitable as follows:  Except as otherwise provided herein or in the
Plan, the Grantee's interest in the Restricted Shares shall vest upon the
earlier of (a) the first anniversary of the Effective Date, or (b) the failure
of the Grantee to be re-elected at an annual meeting of the stockholders of the
Company as a result of being excluded from the nominations for any reason other
than Cause (as defined in the Plan).

Notwithstanding the preceding paragraph of this Section 5, the Grantee's
interest in the Restricted Shares not previously vested or forfeited shall
become 100% vested upon the occurrence of a Change in Control (as defined in the
Plan).

6. Forfeiture.  Except as set forth herein or in the Plan, if the Grantee should
cease to be a director of the Company for any reason (other than that described
in Section 5(b)) before becoming 100% vested in the Restricted Shares, the
Restricted Shares shall not vest, and the Grantee's interest in the unvested
portion of the Restricted Shares shall be immediately forfeited (effective as of
the date of such termination of service).

7. Voting and Other Rights.  The Grantee shall have absolute beneficial
ownership of the Restricted Shares, including the right to vote any and all
Restricted Shares and to receive dividends or other distributions thereon,
subject to the vesting restrictions set forth in Section 5, until the earlier of
the date on which such Restricted Shares shall be forfeited as provided herein
or the date on which the Grantee ceases to own such shares.

8. Grantee Representations.  The Grantee represents and warrants to the Company
that:

(a) he/she is acquiring the Restricted Shares for his/her own account for
investment and not with a view to or for resale in connection with any
distribution of the Restricted Shares and that he/she has no present intention
of distributing or reselling the Restricted Shares;

(b) the certificate or certificates representing the Restricted Shares shall
bear an appropriate legend relating to restrictions on transfer; and

(c) he/she has not (a) directly or indirectly rendered services to or for an
organization, or engaged in a business, that is, in the judgment of the
Committee, in competition with the Company or (b) disclosed to anyone outside of
the Company, or used



--------------------------------------------------------------------------------

 

Exhibit 10.22

for any purpose other than the Company's business, any confidential or
proprietary information or material relating to the Company.

9. Adjustments for Changes in Capitalization of the Company.  In the event of
any merger, reorganization, consolidation, recapitalization, separation,
split-up, liquidation or other change affecting the Shares, an adjustment shall
be made to the Restricted Shares to the extent provided under the terms of the
Plan. 

10. Securities Laws.  The Grantee understands that applicable securities laws
may restrict the right of the Grantee to dispose of any Restricted Shares which
the Grantee may acquire hereunder and govern the manner in which such Restricted
Shares may be sold.  The Grantee shall not offer, sell or otherwise dispose of
any of the Restricted Shares in any manner which would (a) require the Company
to file any registration statement with the Securities Exchange Commission (the
"SEC"), (b) require the Company to amend or supplement any registration
statement which the Company may at any time have on file with the SEC, or (c)
violate the 1933 Act or any other state or federal law.

11. Withholding Taxes.  If the grant or other transfer of the Restricted Shares,
or the vesting of the Restricted Shares, results in taxable compensation income
to the Grantee the Grantee agrees to make direct payment of the applicable taxes
to the applicable taxing authority.

12. Integration.  This Agreement supersedes any and all prior and/or
contemporaneous agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof.  Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.

13. Impact of Agreement on Service. Nothing contained in this Agreement or the
Plan shall restrict the right of the Company or any of its Subsidiaries to
terminate the Grantee’s service at any time with or without Cause.

14. Acknowledgments by Grantee. By signing this Agreement, the Grantee
acknowledges that he/she (a) has received a copy of the Plan and is familiar
with the terms and provisions of the Plan and the Agreement, and (b) agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Company’s Board of Directors and Committee upon any questions arising under the
Plan or this Agreement.

15. Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor of the Company and any successors, assigns or estate of the
Grantee, including his/her executors, administrators and trustees.

16. Amendment.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is in writing and
signed by the party against whom such modification, waiver or discharge is
sought to be enforced.





--------------------------------------------------------------------------------

 

Exhibit 10.22

17. Governing Law.  The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Indiana, without giving effect to the
principles of conflict of laws of such State.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement,
effective on the date specified in the first paragraph hereof.

 

 



[GRANTEE SIGNATURE]

 

Print Name: 

 

 

HAYNES INTERNATIONAL, INC.

 

 

By: 

 

Print Name: 

 

Title:

 

 





--------------------------------------------------------------------------------

 

Exhibit 10.22

STOCK POWER

 

For Value Received, the undersigned hereby sells, assigns and transfers unto
Haynes International, Inc., [Typed number of shares (Number of Shares)] shares
of common stock, $0.001 par value, of Haynes International, Inc. (the
"Company"), standing in his/her name on the books of the Company and does hereby
irrevocably constitute and appoint the Secretary of the Company attorney-in-fact
to transfer those shares on the books of the Company with full power of
substitution in the premises.

Dated and effective as of the                  day of
                          ,                 .

 

 

By:_______________________________________

   [Director]   

 

 

 

 

 

In the presence of:

 

 



Witness Signature

 



Witness Printed Name

 



--------------------------------------------------------------------------------